DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2017/0251212) in view of Loewnstein et al. (US 2015/0281396).
Consider claim 1, Swaminathan et al., discloses a system for secure and fast communication between processors on complex chips, comprising: a complex chip comprising at least two or more processors and a memory for each processor; wherein each of a first processor and a second processor on the complex chip stores a pre- trained reference codebook embedded as firmware in its respective memory, wherein the pre-trained reference codebook is generated using training data to identify chunklets and their associated codewords, and stores the associated codewords in the reference codebook; wherein each of a first processor and a second processor on the complex chip stores a deconstruction algorithm embedded as firmware in in its respective memory, wherein the deconstruction algorithm, when operating on the first processor, causes the first processor to: receive data; deconstruct the data into a plurality of chunklets; and encode the data by retrieving the codeword for each chunklet from the pre-trained reference codebook; and wherein each of a first processor and a second processor on the complex chip stores a reconstruction algorithm embedded as firmware in in its respective memory, wherein the reconstruction algorithm, when operating on the second processor, causes the second processor to: receive a codeword; retrieve a chunklet for each received codeword from the pre-trained reference codebook; and assemble the chunklets to reconstruct the data (abstract, background, [0039], Swaminathan et al. discloses compression based codebook training that breaks up data streams into chunks and compresses and decompresses the data. Also Swaminathan et al. teaches that the modules and components that perform the encoding, decoding, codebooking and storage of data can be implemented in software/hardware(FPGAs, ASICs, microcontroller) and executed by more than one processor and further that these components and modules can be not distributed.).
Swaminathan et al. discusses different configurations for the encoding, decoding and codebooking, including the components being non-distributed. Further, Swaminathan et al. teaches the encoding process being performed over a network.  There is no explicit statement that all these functions are on the same chip, however Loewenstein et al. discloses the use of system-on-chip configurations with multiple components including a plurality of processors that communication across a network of the SoC utilizing encoded data (abstract, [0005], [0006], [0022], [0036] and [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Swaminathan et al. reference to send encoded data through a network on an SoC as is done in Loewenstein et al. because SoC configurations have the benefits of computational performance, reduced power consumption, space savings and cost reduction (Loewenstein et al.: [0005]).
Claims 2 is the method claim of system claim 1 above and is rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
The Applicant first argues that Swaminathan is non-analogous art. As per MPEP 2141.01(a): “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. The applicant’s invention and the references Swaminathan and Loewenstein et al. are all directed to efficiently/effectively transmitting encoded data over a network and therefore are, at the least, reasonably pertinent to the problem faced by the inventor and thus analogous art. 
The Applicant secondly argues that Swaminathan deals with compressing data at a cloud server, then sending the data over the Internet to a user and decompressing the data on the user's device-which clearly cannot be done on a SoC or any other complex chip, since the Internet lies between the thing doing the compression and the thing doing the decompression. As stated above in items 4 and 7, the invention and both references are related to an improved way of sending encoded data across a network. Swaminathan is directed to sending encoded data over a network outside of a chip and Loewenstein is used to show that encoded data can be sent over a network in a chip providing similar benefits. 
The Applicant’s third argument pertains to the previous one reference 103, which has been updated with a new reference that teaches sending encoded data on a network of an SoC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136